Case: 12-50052       Document: 00512213585         Page: 1     Date Filed: 04/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 18, 2013

                                       No. 12-50052                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

ARMANDO SAUSEDA, SR., FRANCISCO M. SAUSEDA,

                                                  Defendants - Appellants



                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 7:09-CR-252-1


Before REAVLEY, JOLLY, and SMITH, Circuit Judges.
PER CURIAM:*
       After discharging firearms at a vehicle in Midland, Texas, causing the
deaths of two people, Armando Sauseda, Sr. and his brother Francisco Sauseda
were charged in a multi-count indictment, first, for conspiracy to possess, with
intent to distribute, five kilograms or more of cocaine, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), and 846 and, second, for aiding and abetting each
other in the use of firearms to commit first-degree murder (as defined by 18
U.S.C. § 1111(a)), in violation of 18 U.S.C. §§ 924(c)(1), 924(j), and 2. After a jury

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50052       Document: 00512213585   Page: 2   Date Filed: 04/18/2013



                                  No. 12-50052

trial, each defendant was found guilty on both counts. Armando and Francisco
Sauseda each filed a timely appeal, alleging the court below committed various
errors. We AFFIRM.
                                        I.
      On May 31, 2009, Armando Sauseda (“Armando”) was at a party in
Midland, Texas with Jose “Chico” Urquidi Gardea (“Gardea”), a “main boss” in
the Midland-Odessa drug trade and Steven Lee Soto (“Soto”), Gardea’s deputy.
At the party, an argument broke out between Armando and Soto. The next day,
Armando received a phone call and, in the background, he could hear Soto
saying, “I’m going to come pistol-whip you and kill you with your own gun.”
Armando and his brother Francisco Sauseda (“Francisco”) felt threatened in the
wake of the phone call and armed themselves, believing Soto and Gardea were
coming to confront them. There was no discussion of a plan to kill Soto and
Gardea and one witness, who was with the two defendants at the time, testified
that he believed “nothing was going to happen.” Nonetheless, Francisco and
Armando positioned themselves outside, waited for Gardea and Soto, and, when,
Gardea’s Jeep arrived, they opened fire on the two. The shooting lasted for a
brief time, and then Armando walked up to the hood of the Jeep and shot Soto
in a coup de gras. Following the fusillade, both Armando and Francisco were
arrested. They both admitted to firing at the Jeep. The jury convicted both
Armando and Francisco of first-degree federal murder and conspiracy to possess,
with intent to distribute, cocaine. They were sentenced to life imprisonment.
On this appeal, Armando and Francisco’s claims, broadly speaking, involve (1)
the sufficiency of the evidence at trial, (2) jury instructions, (3) prosecutorial
misconduct, (4) evidentiary admissions, and (5) sentencing. We briefly address
these five categories.




                                        2
    Case: 12-50052     Document: 00512213585      Page: 3   Date Filed: 04/18/2013



                                  No. 12-50052

                                        II.
      First, Armando and Francisco argue that there was insufficient evidence
to support their respective convictions. Armando argues that the evidence at
trial was insufficient to sustain a conviction for first or second-degree murder,
saying at most it could support a conviction of voluntary manslaughter, because
there was no evidence of premeditation or malice. This claim fails. Taking the
facts in the light most favorable to the jury verdict, a rational juror could have
found premeditation from the following sequence: (1) upon hearing the Jeep was
coming down the alley behind his house, Armando reflected for an (admittedly
very) brief amount of time, (2) picked up his gun and (3) decided to fire at the
Jeep. See United States v. Shaw, 701 F.2d 367, 393 (5th Cir. 1983) (noting that,
for premeditation, “[t]here must be some appreciable time for reflection . . .
before execution of the act, although the period of time does not require the lapse
of days or hours or even minutes.”) (inset quotation marks omitted) (emphasis
added) ; see also Matthew A. Pauley, Murder by Premeditation, 36 Am. Crim. L.
Rev. 145, 151 (1999) (noting that, under one approach to premeditation, “time
is irrelevant. . . . The defendant can premeditate in a very short time – in an
instant, in fact.”). Armando’s actions were also “malicious” because the shots
were fired with the intent to do harm. See Shaw, 701 F.2d at 392 n.20 (stating
that malice to support a first-degree murder conviction may be shown by an
“inten[t] to shoot at [a] passing car with a heart without regard for the life and
safety of others”) (inset quotation marks omitted). We conclude the evidence was
sufficient for a jury to convict Armando for first-degree murder.
      Francisco also makes a sufficiency claim, but his is separate and distinct
from Armando’s. Francisco argues, first, that he could not be convicted under
18 U.S.C. § 924 because there was no showing that he used a firearm “during




                                        3
     Case: 12-50052        Document: 00512213585           Page: 4     Date Filed: 04/18/2013



                                        No. 12-50052

and in furtherance of a drug trafficking crime”1 and, second, that he could not
be convicted under 21 U.S.C. § 846 because there was insufficient evidence of his
participation in a drug conspiracy. These claims fail because, per the literal
terms of the first statute, Francisco “possessed” a firearm “in furtherance” of a
drug trafficking crime – namely, the unlawful shooting of Gardea and Soto, who
the evidence shows were rival drug dealers. See 18 U.S.C. § 924(c)(1). There
was also evidence sufficient for a jury to find that Francisco was a member of a
drug conspiracy under § 846. Maria Espinoza testified that Francisco stored
cocaine for Armando, and Armando’s son testified that there were assault rifles
in Francisco’s room. From these two items of evidence, one may infer the
existence of an agreement between Francisco and Armando as well as
Francisco’s voluntary participation as a drug “storer” and “gunman” in some
drug trafficking activities. See United States v. Espinoza-Seanez, 862 F.2d 526,
537 (5th Cir. 1988) (stating that the existence of a conspiracy may be inferred
from circumstantial evidence); see also United States v. Tolliver, 61 F.3d 1189,
1195 (5th Cir. 1995), vacated on other grounds, 519 U.S. 802 (1996), remanded
to 116 F.3d 120 (5th Cir. 1997) (stating that participatory positions in a drug
conspiracy include “gunman” and drug “storer”).
       Second, Armando and Francisco argue that the district court erred in
denying a jury instruction on voluntary manslaughter. The court did not abuse
its discretion. “As a general proposition, a defendant is entitled to an instruction
as to any recognized defense for which there exists evidence sufficient for a
reasonable jury to find in his favor.” Mathews v. United States, 485 U.S. 58, 63


       1
         The text of Section 924 reads: “[A]ny person who, during and in relation to any crime
of violence or drug trafficking crime[,] . . . uses or carries a firearm or who, in furtherance of
any such crime, possesses a firearm, shall . . . be sentenced to a term of imprisonment of not
less than 5 years.” 18 U.S.C. § 924(c)(1)(A)(i) (emphasis added). “A person who in the course
of a violation of [924](c), causes the death of a person through use of a firearm, shall . . . be
punished by death or imprisonment for any term of years or for life.” § 924(j).

                                                4
     Case: 12-50052         Document: 00512213585           Page: 5     Date Filed: 04/18/2013



                                         No. 12-50052

(1988). The court may, however, refuse to give a requested instruction that lacks
sufficient foundation in the evidence. United States v. Tannehill, 49 F.3d 1049,
1057 (5th Cir. 1995) (inset quotation marks omitted). Under 18 U.S.C. § 1112(a),
voluntary manslaughter is an unlawful killing without malice upon a sudden
quarrel or heat of passion. Here, there is no evidence that the Sausedas flew
into a fit of rage that impaired their mental capacity. Although there was indeed
a “quarrel” between Soto and Armando at the party, the shootings did not follow
“suddenly” from that quarrel. They occurred the next day. And while it may be
true that Armando and Francisco acted “suddenly” in grabbing their guns and
opening fire on the Jeep, they did so not in a “heat of passion” but rather as
means of anticipatory self-defense2 – which is not part of the federal definition
of voluntary manslaughter, see 18 U.S.C. § 1112(a) – and in fulfillment of an
inchoate plan to ambush.
       Third, Armando argues that certain trial statements made by the
prosecutor – ones obliquely referencing narcoviolence committed by drug cartels
in Ciudad Juarez, Mexico – constituted prosecutorial misconduct.3 Armando


       2
         Additionally, Francisco argues that the trial court erred in submitting a self-defense
instruction that placed the burden of proof on the defendants. Francisco cites no authorities
for his position and therefore has waived this argument. FED. R. APP. P. 28(a)(9)(A); L & A
Contracting v. So. Concrete Servs., 17 F.3d 106, 113 (5th Cir. 1994). However, we note it
because it brings up an important fact: Despite their best attempts at re-characterization, the
defendants’ case, at bottom, is really based on a theory of anticipatory self-defense– that they
were frightened for their lives and opened fire on the Jeep to protect themselves. The district
court expressly considered this theory and instructed the jury that it must find the Sausedas
not guilty if their actions were justified by self-defense or the defense of others. Thus, at trial,
the jury was made aware of its ability to consider self-defense but decided to convict
notwithstanding.
       3
        In particular, Armando points to three statements during closing argument and final
rebuttal: in the first, the prosecutor stated that “Odessa, Texas is not [Ciudad] Juarez, ladies
and gentlemen. What is our principles of law and morality are not the principles of our
brothers and sisters right now in certain parts of Mexico. But this notion of ‘I’m going to get
him before he gets me[’] . . . that may be the law in Juarez . . . [but] it does not justify what
happened here.” In the second statement, the prosecutor asked, “Do you want our community
to be Juarez, or do you want it to be Odessa, Texas?” While posing this question, the

                                                 5
     Case: 12-50052        Document: 00512213585          Page: 6     Date Filed: 04/18/2013



                                        No. 12-50052

argues that the only possible reason for these statements was to inflame the
jurors’ passions by insinuating that the problems plaguing Juarez would creep
into Midland absent the jury’s decision to “send a message.”                       Armando’s
argument fails. First, he does not contest his failure to object to the prosecutor’s
statements during closing arguments. Therefore, we limit our review to whether
the court committed plain error, see FED. R. CRIM. P. 52(b), and ask whether the
Juarez statements “seriously affected the fairness, integrity, or public reputation
of the judicial proceeding and resulted in a miscarriage of justice.” United States
v. Pierre, 958 F.2d 1304, 1312 (5th Cir. 1992) (en banc) (internal quotation marks
omitted). Armando has not shown how his substantial rights were affected by
the prosecutor’s references to Juarez, so, even if the statements were wrongful,
they do not rise to the level of plain error.
       Fourth, Francisco argues that the district court erred in admitting into
evidence his video-taped confession and prior cocaine dealing and in refusing to
admit a defense expert’s testimony regarding a narcocorrido drug ballad. These
claims are meritless. First, although Francisco claims his confession was
involuntarily rendered, pointing to a psychologist’s report that characterized him
as mildly mentally retarded, and alleges “subtle psychological coercion” on the
part of the police officers who took his post-arrest statement, he has not shown
the presence of “police overreaching,” the crucial element in a voluntariness
analysis. See Colorado v. Connelly, 479 U.S. 157, 163 (1986). Moreover, federal
courts generally reject claims that Miranda waivers are involuntary based upon
a defendant’s low mental functions, below-average I.Q., or illiteracy, see United



prosecutor displayed a photograph depicting one of the bloodied, bullet-hole ridden victims.
Finally, the prosecutor stated in his final rebuttal: “Most of what you heard just now from Mr.
Rogers [the lawyer for the defense] was possibly a perfect encapsulation of the logic of
Juarez . . . the world of these defendants [is that world] where you’ve got to do what you’ve got
to do, who cares about cops . . . [?]”.


                                               6
    Case: 12-50052         Document: 00512213585        Page: 7    Date Filed: 04/18/2013



                                       No. 12-50052

States v. DeCoteau, 602 F. Supp. 2d 1120, 1130 (D.N.D. 2009) (collecting cases),
and we have held the same. See Bell v. Lynaugh, 828 F.2d 1085, 1092 (5th Cir.
1987) (holding the confession of a defendant, who was “borderline retarded” was
not involuntary, absent a showing of police coercion). Thus, the district court did
not err in admitting Francisco’s confession.
      Next, Francisco argues that the district court’s admission of testimony
regarding a 2006 cocaine transaction violates Federal Rule of Evidence 403.4
Here, the trial court did not abuse its discretion in admitting the testimony
regarding Francisco’s 2006 cocaine dealing because the testimony was
admissible under FED. R. EVID. 404(b)(2), as it was relevant to Francisco’s intent
to and knowledge of entering into a conspiracy to distribute cocaine, and
Francisco has not explained any particular way in which the admission was
inappropriately prejudicial under Rule 403.
      In his third evidentiary claim, Francisco argues that the district court
erred in excluding the “expert” testimony of Gerald Lopez. The Defense called
Lopez, a criminal defense attorney, who represents Latino musicians and
norteño radio stations, to testify regarding songs called narcocorridos. The
district court did not abuse its discretion by excluding the Lopez corrido
testimony. First, the testimony does not satisfy the Daubert5 factors regarding
the admissibility of expert testimony. See United States v. Fields, 483 F.3d 313,
342 n.24 (5th Cir. 2007) (listing the Daubert factors). Furthermore, the evidence
is speculative, as Lopez acknowledged that the composer and basis for the song
were unknown, and likely hearsay under Federal Rule of Evidence 801(c).




      4
        FED. R. EVID. 403 states that “[t]he court may exclude relevant evidence if its
probative value is substantially outweighed by a danger of . . . unfair prejudice.”
      5
          See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

                                              7
    Case: 12-50052     Document: 00512213585      Page: 8   Date Filed: 04/18/2013



                                  No. 12-50052

      Lastly, Francisco alleges that the lower court committed errors at
sentencing. He makes four specific allegations: that the trial court erred in (1)
calculating the drug amount attributable to him for the purposes of the
conspiracy conviction, (2) failing to grant his request for a minor role sentencing
guideline reduction, (3) failing to grant a downward departure based on
diminished capacity as shown by his low I.Q., and (4) awarding Francisco two
additional criminal history category points for contempt of court. All four
objections are meritless.
      Given that there was sufficient evidence to convict Francisco of conspiracy,
see discussion supra, and that he has not met his burden of introducing rebuttal
evidence demonstrating information in the PSR is inaccurate, see United States
v. Scher, 601 F.3d 408, 413 (5th Cir. 2010) (citation omitted), there was no clear
error in the pre-sentence report’s (“PSR”) drug calculation. There was also no
clear error in the court’s finding that Francisco was not a minor participant in
the shooting of Gardea and Soto. Although it is true that Francisco fired fewer
bullets than Armando, this does not necessarily decrease culpability. As the
court said at sentencing, Francisco was not substantially less culpable than the
other participants in the shooting; the reason was because “[h]e took up a gun.
He took up a hiding place. He took place – took part in the ambush of the two
victims. He fired rounds. He would have fired more if his gun hadn’t jammed.”
      As for Francisco’s request for a downward departure for diminished
capacity under U.S.S.G. § 5K2.13, this court has no jurisdiction to review the
district court’s denial of such request unless the “district court held a mistaken
belief that the Guidelines do not give it authority to depart.” United States v.
Lucas, 515 F.3d 316, 350 (5th Cir. 2008). Francisco produces no evidence that
the court was unaware of its authority and apparently concedes that the failure
to grant a downward departure is unreviewable. In short, therefore, we lack
jurisdiction on this sentencing objection.       Finally, Section 4A1.1 of the

                                        8
    Case: 12-50052     Document: 00512213585     Page: 9   Date Filed: 04/18/2013



                                  No. 12-50052

Sentencing Guidelines, which specifies how a defendant’s prior criminal history
is used to determine his “Criminal History Category,” provides that two criminal
history points are to be added for each “prior sentence of imprisonment of at
least sixty days,” U.S.S.G. § 4A1.1(b), and sentences of imprisonment for
“contempt of court” and “non-support” qualify as such prior sentences. Id. §
4A1.2(c)(1). The PSR showed that in 2006, Francisco served a 180-day sentence
for failure to pay child support, which qualified him for the two-point assessment
under the guidelines. There was no error.
                                       III.
      For the foregoing reasons, we find no error committed by the trial court.
Armando and Francisco Sauseda’s convictions and sentences for first-degree
federal murder and conspiracy to possess, with intent to distribute, cocaine are
in all respects
                                                                    AFFIRMED.




                                        9